Citation Nr: 1632153	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connection disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from January 1979 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to obtain updated treatment records and afford the Veteran a VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Effective December 2013, a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is in effect. Separate combined 100 percent disability ratings are in effect from August 15, 2007 to September 24, 2007; September 27, 2010 to October 31, 2011; and October 1, 2012 to November 30, 2013. Special monthly compensation ratings are also in effect.

The Veteran submitted additional evidence, accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. 
 

FINDING OF FACT

The preponderance of the probative and competent evidence is against finding that the Veteran's sleep apnea originated in service, is a disease, injury or event related to service or is the result of a service-connected disability.  

CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Letters dated in November 2007 and November 2008 satisfied the requirements of the VCAA by informing the Veteran of the evidence necessary to support her service connection claim. They also satisfied Dingess/Hartman by explaining how VA assigns the disability rating and effective date elements of a claim. 
 
VA's duty to assist has also been satisfied.  The claims folder contains the Veteran's service treatment records, as well as post-service treatment records and a VA examination report dated in October 2013.  The claims file also contains the Veteran's Social Security Administration (SSA) records.  Additionally, the claims file contains the Veteran's statements in support of her claim.  The Veteran has not referenced any outstanding, available records that she wanted VA to obtain or that she felt were relevant to the claim that have not already been obtained and associated with the record.  

Review of the VA examination report shows that the examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination and provided a sound explanation for her opinion.  Accordingly, the Board finds the VA examination report adequate upon which to base a decision in this case.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability. Id.  See also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran contends that she has sleep apnea due to stress resulting from non-service-connected posttraumatic stress disorder (PTSD) and insomnia, which she says began in service and was misdiagnosed during service.  Alternatively, she claims that the condition is secondary to other service-connected disabilities, specifically hyperthyroidism, as well the medications she takes to treat it.

The Veteran's service treatment records are devoid of reports of, treatment for, or a diagnosis of a sleep disorder, to include complaints of loud snoring or other symptoms.  During her September 2000 service retirement examination, neurologic and psychiatric findings were within normal limits and she denied then having, or ever having had a past or current medical history of frequent trouble sleeping, depression, excessive worry or nervous trouble of any sort.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings at the time the Veteran separated from active service.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Post-service treatment records show no evidence that the Veteran reported or sought treatment for symptoms of a sleep disorder until approximately May 2005, when she underwent a nocturnal polysomnogram due to the results of a sleep study.  The diagnosis was moderate obstructive sleep apnea.  Her general medical conditions were noted as obesity, allergic rhinitis and osteoarthritis.  The clinician recommended that she lose weight and use a CPAP (continuous positive airway pressure) device when sleeping.  
Although subsequent private and VA treatment records continued to note a diagnosis of sleep apnea (per her report) with CPAP use, there are no records showing continuing treatment for sleep apnea.

In October 2013, the Veteran was afforded a VA sleep apnea examination and sleep study.  The diagnosis was mild range obstructive sleep apnea, REM (rapid eye movement) related, mainly.  The clinician opined that it was less likely than not that the condition was incurred in, or caused by service.  She explained that the Veteran had undergone a sleep study in 2005, four (4) years after separation from service, and her service treatment records contained no complaints or history of sleep disturbances, or problems related to, or caused by sleep apnea, including no diagnosis of the disorder.  Additionally, the clinician opined that it was less likely than not that her sleep apnea was due to, or the result of any service-connected disability, to include the medications taken to treat those disabilities.  In citing a current medical study on obstructive sleep apnea in adults, she said that sleep apnea is an obstructive airway disorder and the Veteran had several sleep apnea risk factors, including race, gender, history of smoking and obesity.  Further, she said that the predominance of medical literature does not support that either her medications or hyperthyroidism are linked to sleep apnea.  Finally, she opined that her obstructive sleep apnea had not been aggravated by a service-connected disability.

The Board has also reviewed the Veteran's treatment records supplied by the Social Security Administration, which show that she is receiving disability Insurance for a primary diagnosis of osteoarthritis and a secondary diagnosis of other arthropathies.  There are no sleep apnea treatment reports.   

There is no medical evidence in support of the claim. While non-medical evidence may be probative, the question of the development of a disorder such as sleep apnea, in particular as argued to be secondary to medications is quintessentially one requiring competent medical opinion evidence. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. 
§ 3.159(a)(1).

The preponderance of the probative and competent evidence is therefore against the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability or signs or symptoms of such, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, the probative evidence fails to suggest any nexus between the Veteran's current sleep apnea and any incident of service.  Moreover, an award of service connection on a secondary basis is not for application, as there is no competent evidence that her disorder was caused by, or related to another service-connected disability.

In addition to the medical evidence, the Board has considered the Veteran's statements concerning the etiology of her claimed disorder, as well as lay statements from several individuals who said that they had observed the Veteran's loud snoring.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a complex neurological disorder, such as sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board places greater probative weight on the opinion of the VA clinician, a competent, experienced medical professional, than on the Veteran's lay statements.  

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is not applicable and the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


